DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed May 24, 2022.  Claims 1-3 and 5-23 remain pending in the application.  
No claims are currently amended.  
Claim 4 is canceled.

Response to Arguments
Applicant’s arguments, see REMARKS, filed May 24, 2022, with respect to claims 1-3, 6 and 8-22 rejected under 35 USC 103 as being unpatentable over Hui et al. (US 2016/0127919 A1 which is a reference cited in the Applicant’s IDS) in view of Gorokhov et al. (US 2007/0049218 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of the amendment filed May 24, 2022 which places claims 1-3 and 5-23 in condition for allowance.



Allowable Subject Matter
Claims 1-3 and 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Hui et al. (US 2016/0127919 A1 which is a reference cited in the Applicant’s IDS) in view of Gorokhov et al. (US 2007/0049218 A1), fails to teach, “wherein each of the linear combinations is a unique linear combination formed from nonzero contributions of all of the beams of the set,” as recited in claims 1, 9, 13, 14 and 17.
Hui is an exemplary reference in the relevant field of endeavor.  Hui discloses  “transmitting each of the linear combinations of beams [FIG. 1, transmit node 12 transmits a known pilot signal using the scanning beam patterns for each of the M beam scanning stages] for beam selection measurements by the receiver apparatus [FIG. 1, receive node 14 observes the radio resource slots used for the transmission of the known signal by the transmit node 12 for at least some of the radio resource slots for each of the beam scanning stages to thereby determine corresponding values for a link quality metric such as, but not limited to, SNR] wherein each of the linear combinations is a unique linear combination formed from nonzero contributions of all of the beams of the set [the scanning beam patterns for the M beam scanning stages are defined such that each unique combination of scanning beam patterns and FIGS. 3B-3G illustrates all 8 beams are included in the linear combinations],” as recited in claim 1 and comparably in independent claims 13. However, Hui fails to teach, “wherein each of the linear combinations is a unique linear combination formed from nonzero contributions of all of the beams of the set” as recited in claims 1, 9, 13, 14 and 17.
Gorokhov is another exemplary reference in the relevant field of endeavor.  Gorokhov discloses in paragraph [0068], “According to MIMO, a set of entries can be defined where each entry includes two, three, four, five, etc. vectors. Each column of the matrices may be a linear combination of the beams. A means to differentiate the columns can be ascertaining the differences of the linear combination across the columns. For example, column 1 is a linear combination of beams 1, 2, and 3 and column 2 is a linear combination of beams 2, 5, and 6. A third set of entries can be a matrix, wherein each column can be a linear combination of beams.” This is not a linear combination of all the beams of the set, but two linear combinations using half the beams of the set in each combination (1,2,3 in one linear combination and 2, 5, and 6 in another linear combination). Therefore, Gorokhov fails to teach, “wherein each of the linear combinations is a unique linear combination formed from nonzero contributions of all of the beams of the set” as recited in claims 1, 9, 13, 14 and 17.

For these reasons claims 1-3 and 5-23 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633